Title: General Orders, 31 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Saturday Octr 31st 78.
            Parole India—C. Signs Italy. Ipswich.
            
          
          At a General Court-Martial held at Fort-Clinton October 23rd 1778—Coll Poor President[,] Nathan Nuthall Quarter Master to the 3rd No. Carolina Regiment was tried for behaving in an infamous manner unbecoming an Officer and a Gentleman also for embezzling the Public Stores & applying them to his own use, found guilty and unanimously sentenced (agreeable to the 1st Article of 12th section of the Articles of War) to forfeit all his Pay and be dismissed the service.
          
          
          
          The Commander in Chief approves the sentence and orders it to take place immediately.
          The North-Carolina Brigade to hold themselves in readiness to march at an hours warning.
        